         Case 8:18-cr-00145-GJH Document 127 Filed 01/04/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA      *
                               *
      v.                       *   CRIMINAL NO. GJH-18-0145
                               *
 SEAN DEAN et al.              *
                               *
                               *
                            *******
      GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM

       As highlighted in its previous sentencing memorandum, the Government has obtained a

valuation of “the victim’s labor as guaranteed under the minimum wage and overtime guarantees

of the Fair Labor Standards Act” which is an alternative measure of restitution under 18 U.S.C.

§ 1593(a)(3). Attached are Exhibit 1, a Declaration by Special Agent Michael D’Angelo with

respect to the number of hours worked by each of the respective victims, and Exhibit 2, a

Declaration by District Director Nicholas Fiorello of the Department of Labor’s Wage and Hour

Division, setting forth a valuation of the time worked by the respective victims. Exhibits 2A, 2B,

2C, and 2D specify the calculations for each victim.



                                             Respectfully submitted,

                                             Robert K. Hur
                                             United States Attorney


                                         By: /s/ Joseph R. Baldwin
                                            Joseph R. Baldwin
                                            Elizabeth Wright
                                            Assistant United States Attorneys
